                            Case 1:21-cr-00040-TNM Document 72 Filed 06/11/21 Page 1 of 1

AO 442 (Rev. 11/11)      Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                              for the

                                                                     District of Columbia

                        United States of America
                                   v.                                           )
                                                                                )        Case No.
                              Robert Morss                                      )
                                                                                )
                                                                                )
                                                                                )
                                   Defendant


                                                                 ARREST WARRANT

To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                      Robert Morss
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment               o     Superseding Indictment            o   Information      o   Superseding Information              N Complaint
o     Probation Violation Petition                 o      Supervised Release Violation Petition          o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 111,2 - Assaulting, Resisting, or Impeding Certain Officers or Employees;
 18 U.S.C. § 231(a)(3) - Civil Disorder;
 18 U.S.C. § 2112 - Robbery of Personal Property of the United States;
  18 U.S.C. § 1512(c)(2) - Obstruction of Official Proceeding.

                                                                                                p...,_   +---          2021.06.10
                                                                                                                       13:53:17 -04'00'
Date:             06110/2021
                                                                                                          Issuing officer's signature


City and state:                           Washin on D.C.                                 Robin M. Meriweather            U.S. Magistrate Jud e
                                                                                                            Printed name and title


                                                                             Return

            This warrant was received on               (date)   0' Ito /2.1         ,and the person was arrested on        (date)        0" /   II   /2.1
at   (city and state)        G\ e'" ~"W PA     )   .



Date:           Ob      1\\ Iz I                                                                         Arresting officer's signature



                                                                                                            Printed name and title
